                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV /DF\ :D\QH %XOODUG                                               'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: -DUHG %ULWW 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ RI WKH
-XGJPHQW DQG &RPPLWPHQW 2UGHU RI /DF\ :D\QH %XOODUG ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR )HORQ LQ
3RVVHVVLRQ RI D )LUHDUP LQ YLRODWLRQ RI  86&   J  DQG  D   ZDV VHQWHQFHG E\ WKH
+RQRUDEOH :LOOLDP / 2VWHHQ -U 8QLWHG 6WDWHV 'LVWULFW -XGJH RQ 'HFHPEHU   WR WKH FXVWRG\ RI WKH
%XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH
GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

/DF\ :D\QH %XOODUG ZDV UHOHDVHG IURP FXVWRG\ RQ $SULO   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG
UHOHDVH FRPPHQFHG 2Q -XO\   WKH FRXUW LQ WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD ZDV DGYLVHG WKDW
WKH GHIHQGDQW KDG YLRODWHG KLV WHUP RI VXSHUYLVHG UHOHDVH E\ WHVWLQJ SRVLWLYH IRU PDULMXDQD DQG QRW
FRPSO\LQJ ZLWK FRQGLWLRQV RI KRPH GHWHQWLRQ 7KH FRXUW LQ WKH 0LGGOH 'LVWULFW RI 1RUWK &DUROLQD WRRN QR
DFWLRQ DQG D WUDQVIHU RI MXULVGLFWLRQ ZDV LQLWLDOHG 7UDQVIHU RI MXULVGLFWLRQ ZDV FRPSOHWHG LQ WKH (DVWHUQ
'LVWULFW RI 1RUWK &DUROLQD RQ $XJXVW  

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

2Q -XO\   DQG $XJXVW   WKH GHIHQGDQW VXEPLWWHG XULQH VDPSOHV WKDW WHVWHG SRVLWLYH IRU
PDULMXDQD :KHQ FRQIURQWHG WKH GHIHQGDQW DGPLWWHG XVLQJ PDULMXDQD DURXQG -XO\   7KH GHIHQGDQW
ZDV YHUEDOO\ UHSULPDQGHG IRU KLV XVH 7KH GHIHQGDQW LV FXUUHQWO\ HQUROOHG LQ RXWSDWLHQW VXEVWDQFH DEXVH
WUHDWPHQW $V D SXQLWLYH VDQFWLRQ IRU WKLV FRQGXFW ZH DUH UHFRPPHQGLQJ WKDW WKH FRQGLWLRQV RI VXSHUYLVLRQ
EH PRGLILHG WR LQFOXGH D FRQGLWLRQ WKDW KH FRPSOHWH  KRXUV FRPPXQLW\ VHUYLFH 7KH GHIHQGDQW VLJQHG D
:DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO SHUIRUP  KRXUV RI FRPPXQLW\ VHUYLFH DV GLUHFWHG E\ WKH SUREDWLRQ RIILFH DQG
      LI UHIHUUHG IRU SODFHPHQW DQG PRQLWRULQJ E\ WKH 6WDWH RI 1RUWK &DUROLQD SD\ WKH UHTXLUHG IHH

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                               , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


V 'DYLG : /HDNH                                   V -DUHG %ULWW
'DYLG : /HDNH                                       -DUHG %ULWW
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                   86 3UREDWLRQ 2IILFHU
                                                      5RZDQ 6WUHHW 6XLWH 
                                                     )D\HWWHYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q $XJXVW  
/DF\ :D\QH %XOODUG
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 
                                     25'(5 2) 7+( &2857

                                14th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB              August
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
8QLWHG 6WDWHV 'LVWULFW -XGJH
